Case 1:17-cV-09483-DAB Document 109 Filed 11/28/18 Page 1 of 1

OUNSELLORS AT LAW

sMTH MULLIN P.C.

7

 

240 CLAREMoNT AVENUE a MoNTcLAIR, Nl=.w _]ERSEY 07042
TEL- (973) 783"7607 ” FAX (973) 733~9894
NANCY ER;KA SMITH, ESQ. NSM1~1~1¢;@3M:THMULL1N.¢0M

November 28, 2018

Via ECF and F ederal Exgress (co urtes}g copy
Hon. Deborah A. Batts, U.S.D.J.

United States District Court
Southem District of New Yorl<
United States Courthouse

500 Pearl Street, Room 2510

NeW York, New Yorl< 10007~1312

Re: Bemstein, et al. v. O’Reilly, et al.
Civil Action No.: 1:17-cv-9483 (DAB)

Dear Judge Batts:

Plaintiffs, Rachel Witlieb Bernstein, Andrea Mackris and Rebecca Gomez Diamond, With
consent of all connsel, submit this letter motion to request an extension of time for one Weel<, or
until December 7, 2018, to file their opposition papers to defendants’ motions to dismiss. [ECF
Dkt. Entries Nos. 97 to 108]. The current due date is November 30, 2018, and there Was one
prior extension of time, consented to by all parties, Which Was granted {ECF Dl<t. Entries No. 91
and 92]. We request this short extension due to the death of a close family member of plaintiffs’
counsel over this past weekend

All defendants’ counsel have consented to this short extension request until December 7,
2018, making defendants’ reply due on December 21 , 2018.

Thank you for your consideration of this request.
v Respectfully submitted,

sMITH MULL ' .C.

   
 
   

NEIL MU LIN

cc: ' Joseph i\/[. Terry, Esq. (via e~mail & FedEx)
Andrew N. Bourne, Esq. (via e-mail & FedEX)

